Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner contacted Applicant on 3/18/2021 for Examiner’s amendment but unsuccessfully . 
The application has been amended as follows: 
1. (currently amended) A system, comprising:
an embedded Universal Serial Bus 2 (eUSB2) repeater having a first receiver and a first transmitter;
a processor;
a second transmitter coupled to the processor;
a second receiver coupled to the processor; and
differential signal lines having a length greater than ten inches, wherein the differential signal lines are coupled at a first end to the first receiver and the first transmitter, and at a second end to the second transmitter and the second receiver, wherein data is transmitted on the differential signal lines according to eUSB2 protocols;
wherein the processor is configured to control the second transmitter to drive the differential signal lines low with a logic ‘0’ to cause the first receiver to receive the logic ‘O’;
wherein an X unit interval (Ul) propagation delay exists on the differential signal lines, X being a non-negative integer value; and
wherein UI is a period of time for transmitting 1 bit of data [;] . 

	Wherein Y is a non-negative value [;] .

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185